EXHIBIT 10.29

 

AMENDMENT AND WAIVER AGREEMENT

 

THIS AMENDMENT AND WAIVER AGREEMENT (this “Amendment”) is made and entered into
this as of December 1, 2014, by and among Ener-Core, Inc., a Nevada corporation
(the “Company”), and the undersigned Investors. Capitalized terms used but not
defined herein shall have the meanings set forth in the Transaction Agreements
(defined in the Recitals below).

 

RECITALS:

 

WHEREAS, reference is made to that certain Subscription Agreement by and among
the Company and the Investors, and dated as of November 18, 2013 (the
“Subscription Agreement”), and the Registration Rights Agreement by the same
parties and dated as of November 18, 2013 (the “Registration Rights Agreement,”
and together with the Subscription Agreement, the “Transaction Agreements”); and

 

WHEREAS, the Investors have proposed that the Subscription Agreement be amended
on the terms set forth below, in consideration of which the Investors shall
waive certain of their rights under the Registration Rights Agreement, which
Proposal is acceptable to the Company;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

(A)          AMENDMENT AND WAIVER.

 

(1)       Amendments to the Subscription Agreement. The Subscription Agreement
(including the Instruction Sheet for Investor and the exhibits attached thereto)
is hereby amended as follows:

 

(a)        Section 1 of the Subscription Agreement is deleted in its entirety
and the following are inserted in substitution therefor:

 

“1. Subscription. The undersigned (the “Investor”) hereby subscribes for and
agrees to purchase the number of shares of common stock (the “Common Stock” or
the “Shares”) of Ener-Core, Inc., a Nevada corporation (the “Company”), and
warrants to purchase 50% of such number of shares of Common Stock (the
“Warrants”), as set forth on the signature page hereto at a purchase price of
$0.78 per share.

 

(b)        All other references throughout the Subscription Agreement to the
purchase price per share of Common Stock being $1.00 shall be stricken and
replaced by $0.78.

 

(c)        The term “Shares” appearing anywhere else throughout the Subscription
Agreement shall be stricken and replaced by “Shares and Warrants.”

 



-1-

 

 

(2)       Waiver of Registration Rights. Each Investor signatory to this
Amendment hereby agrees that the Registration Rights Agreement shall not apply
to, and such Investor hereby waives all of such Investor’s rights under the
Registration Rights Agreement, if any, with respect to the shares of Common
Stock issuable by the Company to such Investor resulting from the amendment to
the Subscription Agreement set forth in Section (A)(1) above, including the
shares of Common Stock underlying the Warrants, and will make no claims for
damages or for default thereunder; provided, however, that all other ongoing
obligations of the Company under the Registration Rights Agreement shall remain
in full force and effect.

 

(3)       No Other Amendments. Except as expressly set forth herein,
this Amendment shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Agreements, or of any right, power or remedy
of the Investors, or constitute a waiver, amendment or modification of any
provision of the Transaction Agreements (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder, all of which
(except as specified herein) remain in full force and effect. Except as set
forth herein, the Investors reserve all rights, remedies, powers, or privileges.

 

(B)          CONFLICTS. Except as expressly set forth in this Amendment, the
terms and provisions of each of the Transaction Agreements shall continue
unmodified and in full force and effect. In the event of any conflict between
this Amendment and any one of the Transaction Agreements, this Amendment shall
control.

 

(C)          GOVERNING LAW. This Amendment shall be governed and construed under
the laws of the State of California, and shall be binding on and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.

 

(D)          COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. A facsimile or other electronic transmission of
this signed Amendment shall be legal and binding on all parties hereto.

 

[Remainder of page left blank intentionally.]

 





-2-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

COMPANY:

 

ENER-CORE, INC.

 

By:   Name: Alain J. Castro   Title: Chief Executive Officer  

 



-3-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

INVESTORS:

 

RUFUS DUFUS, LLC



 

By:         Name:       Title:  

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

BUYERS:

 

DYLANA DREAMS, LLC

 

By:         Name:         Title:  

 

 

-5- 



 

 

 

